Title: Virginia Delegates to Benjamin Harrison, 5 November 1782
From: Virginia Delegates
To: Harrison, Benjamin


S’r,
Philadelphia Novr. 5th 1782.
We have been honord with your Excell’ys of the 26th of Octr. by this post. Congress have been informed by the Comm’r in Chief that the Army are gone into Winter Cantonments, the main body Hutting in the Vicinage of New Burgh on the North River (where head Quarters are fixd for the Winter;) by the same letter we are informed that 14 British ships of the Line, one 40 and Seven frigates with fourteen transports Saild on the 26th Ulto. from N: York (supposed for the W. Indies no mention is made of any troops being embarqued with them) and also that on the arrival of the last Packet two Vessels were Immediately dispatched to Chas. Town; of the evacuation of which place we have yet received no Authentic intelligen[ce] and indeed it remains a doubt (rather increased by the dispatching the two Vessels above mentioned) whether this measure will take place, Since the late Change in the Ministry. We are told by a letter from Mr. Carmichael that the firmness of the Answers of the States to the Overtures of the British Court (through S’r Guy Careleton and admiral Digby) has had a very good effect, and has even met with the personal applause of the King of Spain, and that the Opinion of the foreign Ministers at that Court is that the Wisest thing Great Britain can do is to Conclude a treaty acknowledging the Independence of America. It is also said the Imperial and Russian Ministers have recd. fresh orders to offer the mediation of those two Courts, but this is unconfirmed Conjecture. We do ourselves the Honor to Enclose for Yr. Excell’y the Vote of Congress for accepting the Cession of N. York. Elias Boudinot Esqr. of N Jersey was Yesterday elected our President for the Ensuing year. we have the honor to be with perfect Esteem Yr. Excelly’s most obedt. Se’ts,
J. Madison Jr.Theo’k Bland Jr.
